Title: To James Madison from John Dawson, 7 April 1794
From: Dawson, John
To: Madison, James


Dear Sir!
Richmond April 7. 94.
The last mail brought us no letters from Philadelphia, which is matter of much surprise as the news-papers came, & of much regret as most people are exceedingly anxious to know the determination of congress on the several very important subjects now before them.
The January packet which I find has arriv’d, brings the instructions of the B. King to the commanders of armd vessels of the 8th. These in the opinion of many are materially different from those given on the 6th. of november. In my judgment the difference is immeterial. For altho they may in some instances bear less hard on individuals, still they go to a violation of our rights as a neutral nation, & therefore ought not to be acquiescd in. Whatever steps it may be necessary to take on the spur of the occasion, I am fully convincd that the resolutions offerd sometime since by you, are the only things which can give us permanent security, & prevent that influence which the nation possessing our commerce must ever have on our public councils.
We have for some time had much talk of war. Whether we shall have it or not depends I think on the complexion of the proceedings of the B. Part. which I believe met on the 4 Jany. That the ministry of that country may wish for a war with this, is not improbable—but that the people shoud appears highly so, as their interests are immediately & materially effected by it.
Before this I presume the sequestration bill has pass’d. Several of the most open, & violent B. subjects in this place have in the course of the last week taken the oaths of fidelity to the state. This is clearly done to shelter their property, & doubt not but the same has happend in other places.
The elections of members to the general assembly have just commencd. From the temper of the public mind I have reason to think they will in general be republican—all of which I have yet heard, are so.
The French fleet I learn was to have saild from Hampton road on yesterday. They had cleard out, & passd the line of entry, & clearance, before the account of the embargo arrivd.
The military plan, as at first proposd has I find been lost, at which I rejoice. It may be, that something in that line may offer, & I cannot help again mentioning to you Quarrier, whom I before took the liberty of recommen[d]ing, as a person who I am persuaded woud make a most valuable officer, Especially in the artillery. With real Esteem Your friend & Sert.
J Dawson.
